Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-14 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/077480, filed on October 09, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 218 056.0, filed on October 10, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 10, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terfloth et al. (DE 102016201416 A1, provided with translation).
Regarding claim 1, Terfloth teaches (Fig. 1-2): A device (Fig. 1-2) comprising:  a sensor device (measuring device 7) for identifying an operating state of an electrically conductive contact by detection of sparks (13)  or electromagnetic crackling of electromagnetic radiation to determine a contact force (para. 0030, lines 280-283; para. 0034, lines 325-328) at a contact point between a moveable (contact strip 21) and a stationary part (catenary 3) of an electric current supply. 
Regarding claim 2, Terfloth teaches the elements of claim 1, as stated above. Terfloth further teaches (Fig. 1-2): the sensor device (7) includes a sensor (UV sensor 14) configured for the detection of the electrical sparks (13) (para. 0030, lines 280-283) at the electrically conductive contact. 
Regarding claim 3, Terfloth teaches the elements of claim 1, as stated above. Terfloth further teaches (Fig. 1-2): the sensor device (7) further comprises: a detection unit (7) for the detection of sparks (13) at the contact point (para. 0029, lines 266-273; para. 0030, lines 280-283), and an evaluation unit (8) configured for the evaluation of the sparks at the contact point (para. 0032, lines 298-299). 
Regarding claim 5, Terfloth teaches the elements of claim 1, as stated above. Terfloth further teaches (Fig. 1-2): the sensor device (7) includes a sensor (UV sensor 14) configured to detect electrical crackling at the electrically conductive contact (para. 0030, lines 2810-281). 
Regarding claim 6, Terfloth teaches the elements of claim 1, as stated above. Terfloth further teaches (Fig. 1-2): wherein the sensor device (7) is further configured to evaluate (through evaluation device 8) electromagnetic radiation (para. 0023, lines 211-213) at the electrically conductive contact based on spectrum and magnitude (para. 0030, lines 280-281). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Terfloth et al. (DE 102016201416 A1, provided with translation), in view of Craig et al. (US 2007/0000744 A1).
Regarding claim 7, Terfloth teaches the elements of claim 1, as stated above. Terfloth does not explicitly teach a regulating device configured to regulate a contact force between a moveable and a stationary part of an electric current transfer system based on the measuring parameters measured by the sensor device
However, Craig teaches (Fig. 1-2): a regulating device (micro-controller 4) configured to regulate a contact force between a moveable and a stationary part of an electric current transfer system (para. 0055) based on the measuring parameters measured by a sensor device (12, 13). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Terfloth to include a regulating device configured to regulate a contact force between a moveable and a stationary part of an electric current transfer system based on the measuring parameters measured by the sensor device, as taught by Craig, to “maintain the forces experienced by the current collector within a chosen range, which offers the prospect of reduced collector and conductor wear” (para. 0055, lines 8-11). 
Regarding claim 8, Terfloth and Craig teach the elements of claim 7, as stated above. Terfloth further teaches (Fig. 1-2): A regulating device (control center 10 with receiving device 11 and processing device 12) that is configured to determine the contact force between the current collector of an electric locomotive and a contact line (claim 5), but does not explicitly teach that the regulating device is configured to regulate a current pilot pressure of a current collector. 
However, Craig further teaches (Fig. 1-2): the regulating device (4) is configured to regulate a current pilot pressure of a current collector (para. 0055). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Terfloth to include a regulating device configured to regulate a current pilot pressure of a current collector, as taught by Craig, to “maintain the forces experienced by the current collector within a chosen range, which offers the prospect of reduced collector and conductor wear” (para. 0055, lines 8-11). 
Regarding claim 9, Terfloth and Craig teach the elements of claim 8, as stated above. Terfloth does not explicitly teach that the regulating device is further configured to regulate the pilot pressure of the current collector within a predefined range, wherein the regulating device raises the pilot pressure in response to the lower limit value being undershot, and reduces the pilot pressure in response to the upper limit value being exceeded
However, Craig further teaches (Fig. 1-2): the regulating device (4) is further configured to regulate the pilot pressure of the current collector within a predefined range (para. 0055), wherein the regulating device (4) raises the pilot pressure in response to the lower limit value being undershot (para. 0055), and reduces the pilot pressure in response to the upper limit value being exceeded (para. 0055). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Terfloth to include a regulating device that increases and decreases the pilot pressure to maintain a predefined range, as taught by Craig, to “maintain the forces experienced by the current collector within a chosen range, which offers the prospect of reduced collector and conductor wear” (para. 0055, lines 8-11).
Regarding claim 10, Terfloth teaches (Fig. 1-2): A method for detecting electromagnetic radiation (para. 0012, lines 127-129) at the contact between the moveable (contact strip 21) and the stationary part (catenary 3) of an electric current supply; and evaluating (through evaluation device 8) relevant parameters (UV radiation or acceleration) for the contact quality (para. 0034, lines 325-331). 
Terfloth does not explicitly teach the method of regulating a contact force between a moveable and a stationary part of an electric current supply; and regulating a parameter for the control of the optimum contact force based on the evaluation. 
However, Craig teaches (Fig. 1-2): A method of regulating (through micro-controller 4) a contact force between a moveable and a stationary part of an electric current supply (para. 0055); and regulating a parameter for the control of the optimum contact force based on the evaluation (para. 0049, lines 1-6; para. 0055). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Terfloth to include a regulating device that increases and decreases the upward force on the pantograph to maintain a predefined range, as taught by Craig, to “maintain the forces experienced by the current collector within a chosen range, which offers the prospect of reduced collector and conductor wear” (para. 0055, lines 8-11).
Regarding claim 11, Terfloth and Craig teach the elements of claim 10, as stated above. Terfloth does not explicitly teach that the contact force between a current collector of an electric locomotive and a contact line is regulated based on the evaluation, wherein, so as to regulate the pilot pressure of the current collector.  
However, Craig further teaches (Fig. 1-2): the regulating device (micro-controller 4) configured to regulate a contact force between a current collector of an electric locomotive and a contact line based on the evaluation (para. 0049, lines 1-6), wherein, so as to regulate the pilot pressure of the current collector (para. 0055). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Terfloth to include a regulating device that regulates a contact force between a current collector of an electric locomotive and a contact line based on the evaluation, thereby increasing and decreasing the pilot pressure to maintain a predefined range, as taught by Craig, to “maintain the forces experienced by the current collector within a chosen range, which offers the prospect of reduced collector and conductor wear” (para. 0055, lines 8-11).
Regarding claim 12, Terfloth and Craig teach the elements of claim 11, as stated above. Terfloth does not explicitly teach that the pilot pressure of the current collector is regulated within a predefined range, wherein the pilot pressure is raised in response to the contact force having undershot a lower limit, and the pilot pressure is reduced in response to the contact force having exceeded an upper limit. 
However, Craig teaches (Fig. 1-2): the regulating device (4) is further configured to regulate the pilot pressure of the current collector within a predefined range (para. 0055), wherein the regulating device (4) raises the pilot pressure in response to the lower limit value being undershot (para. 0055), and reduces the pilot pressure in response to the upper limit value being exceeded (para. 0055). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Terfloth to include a regulating device that increases and decreases the pilot pressure to maintain a predefined range, as taught by Craig, to “maintain the forces experienced by the current collector within a chosen range, which offers the prospect of reduced collector and conductor wear” (para. 0055, lines 8-11).
Regarding claim 13, Terfloth teaches (Fig. 1-2): A method for detecting electromagnetic radiation (para. 0012, lines 127-129) at the contact between the moveable (contact strip 21) and the stationary part (catenary 3) of an electric current supply; and evaluating (through evaluation device 8) relevant parameters (UV radiation or acceleration) for the contact quality (para. 0034, lines 325-331). 
Terfloth does not explicitly teach the method of regulating a contact force between a moveable and a stationary part of an electric current supply; and regulating a parameter for control of an optimization curve for mechanical and electrical wear of the moveable part based on the evaluation.
However, Craig teaches (Fig. 1-2): A method of regulating (through micro-controller 4) a contact force between a moveable and a stationary part of an electric current supply (para. 0055); and regulating a parameter for the control of an optimization curve (Fig. 7-8) for mechanical and electrical wear (para. 0078) of the moveable part (collector head) based on an evaluation (by evaluation unit; para. 0083-0084). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Terfloth to include a regulating device that increases and decreases the upward force on the pantograph to maintain a predefined range, and regulates a parameter for the control of an optimization curve based on an evaluation, as taught by Craig, to “maintain the forces experienced by the current collector within a chosen range, which offers the prospect of reduced collector and conductor wear” (para. 0055, lines 8-11).
Regarding claim 14, Terfloth and Craig teach the elements of claim 13, as stated above. Terfloth does not explicitly teach that the optimization curve for the mechanical and electrical wear of a current collector is regulated in accordance with the evaluation. 
However, Craig further teaches (Fig. 1-2): An optimization curve (Fig. 7-8) for the mechanical and electrical wear of a current collector (para. 0078) is regulated in accordance with the evaluation (by evaluation unit; para. 0083-0084). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Terfloth to include a regulating device that regulates an optimization curve  for the mechanical and electrical wear of a current collector in accordance with the evalation, as taught by Craig, to “maintain the forces experienced by the current collector within a chosen range, which offers the prospect of reduced collector and conductor wear” (para. 0055, lines 8-11).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to teach that the evaluation unit further comprises: a memory unit configured to store a predefined lower limit value of sparks per time period and a predefined upper limit value of sparks per time period; a comparator unit configured to compare the number of sparks detected in the predefined time period with the upper limit value and the lower limit value; and a determination unit configured to determine whether the number of sparks detected lies below the lower limit value or above the upper limit value. While the primary reference Terfloth teaches an evaluation unit (8) for evaluating if the measured UV radiation value exceeds a limit value to determine whether a spark has occurred (para. 0034, lines 325-327),  the examiner finds no obvious reason to modify Terfloth’s evaluation unit to include a memory unit configured to store a predefined lower limit value of sparks per time period and a predefined upper limit value of sparks per time period; a comparator unit configured to compare the number of sparks detected in the predefined time period with the upper limit value and the lower limit value; and a determination unit configured to determine whether the number of sparks detected lies below the lower limit value or above the upper limit value. Such a modification would require improper hindsight reasoning.
	While the reference Alexejenko et al. (DE 102014226694 A1, provided with translation) teaches “the time of occurrence of the spark formation and / or the duration and / or the intensity of the detected spark formation and / or the further parameters detected by the at least two light sensors and characterizing the occurring spark formation are evaluated” (para. 0027, lines 256-258), Alexejenko also does not explicitly teach a comparator unit configured to compare the number of sparks detected in the predefined time period with the upper limit value and the lower limit value; and a determination unit configured to determine whether the number of sparks detected lies below the lower limit value or above the upper limit value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-10048303-B2: Teaches the bouncing detection portion that is adapted to detect at least one arc time of an electrical arc between the pantograph and the catenary based on the one or more detected voltage steps of the voltage step detection device. 
DE-4334716-A1: teaches (Fig. 1-7): A device (Fig. 5) comprising:  a sensor device (19) for identifying an operating state of an electrically conductive contact to determine a contact force (F) (para. 0033, lines 254-258; Fig. 5-6) at a contact point between a moveable (pantograph rocker 18) and a stationary part (contact wire) of an electric current supply.
DE-102014226694-A1: teaches (Fig. 1): A device (Fig. 1) comprising:  a sensor device (light sensors 3, 4) for identifying an operating state of an electrically conductive contact by detection of sparks or electromagnetic crackling of electromagnetic radiation (para. 0044, lines 442-444) to determine a contact force (para. 0037, lines 382-383) at a contact point between a moveable (pantograph) and a stationary part (contact wire) of an electric current supply; at least two light sensors (14, 15) are used to record at least the point in time at which sparking occurs between the pantograph of the vehicle and the stationary contact wire (para. 0012, lines 104-105); an evaluation unit for evaluating the signals of the at least two light sensors (14, 15)(Claim 3).
KR-20110134294-A: teaches (Fig. 32-33): A sensor device includes a sensor (acoustic sensor unit 490) configured to detect electrical crackling (sparks) at the electrically conductive contact (Translation, page 20, lines 20-21); the acoustic modeling unit 640 for modeling and storing the mechanical friction sound corresponding to the generation of the spark flame; the image is stored at an interval of about 2 times per second, and when a spark flame is detected, the image is retrospectively returned to the previous point of time, and the screen is stored at 30 frames per second for a certain period of time. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617